Citation Nr: 1201517	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-36 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected total right knee replacement. 

2. Entitlement to service connection for a left hip disability, claimed as secondary to service-connected total right knee replacement. 

3. Entitlement to service connection for a disability of the right ankle, claimed as secondary to service-connected total right knee replacement. 

4. Entitlement to service connection for a disability of the left ankle, claimed as secondary to service-connected total left knee replacement. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from August 12, 1985, to December 21, 1985, and from July 11, 1987, to July 26, 1987.  He also had a period of reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In a June 2010 decision, the Board, in association with the claim of entitlement to a disability evaluation in excess of 30 percent for a service-connected right total knee replacement, granted service connection for associated right knee instability for left knee instability associated with the right knee disability, and granted an increased rating for service-connected multi-level degenerative disc and joint disease of the lumbar spine.  The Board's decisions are final.  See 38 C.F.R. § 20.1100 (2011).  In an August 2010 rating decision, the agency of original jurisdiction (AOJ) implemented the grant of service connection for right and left knee instability and assigned separate 10 percent ratings, as well as the increased evaluation for multi-level degenerative disc and joints disease of the lumbar spine.  The Board notes that following the November 2010 notice of the August 2010 rating decision, the Veteran submitted a statement to the Board in August 2011 to the effect that he was scheduled for three left knee injections during that same month.  The Board notes that while the submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement, 38 C.F.R. § 20.304 (2011), in Buie v. Shinseki, 24 Vet. App. 242 (2011), it was held that additional evidence submitted by the Veteran within one year of the rating decision in question, necessitated application of 38 C.F.R. § 3.156(b) and a determination of whether such additional evidence constituted new and material evidence.  This matter is referred to the AOJ for the appropriate action.  

In addition, the Veteran referenced an upper leg bone disorder secondary to the service-connected left knee disability, and referenced sleep apnea, plantar fasciitis, and diverticulosis as secondary to his service-connected right knee disability. These issues have been raised by the record but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues and the issues are referred to the AOJ for appropriate action.  

In March 2010, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for disorders of the right and left hip and right and left ankle secondary to service-connected disability, to include the service-connected right knee disability.  Having reviewed the evidence, the Board finds further development is necessary for a determination.  

The Board notes that the Veteran was afforded a VA examination in November 2010 and while the report of examination notes x-ray examination of the hips and ankles were normal with no evidence of abnormalities that would not ordinarily show up on x-ray examination such as bursitis or tendinitis, a January 2006 VA treatment record notes right Achilles tendinitis, and the impression of VA x-ray examination of the left ankle in September 1997 was old posttraumatic degenerative change at the anterior aspect of the distal tibial articular surface and it was noted that the beak on the distal talus may also be an old osteophyte.  In addition, the September 2008 VA examination report notes a positive Lasegue's sign.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds the examination report dated in November 2010 is inadequate as the examiner failed to address the positive findings of record.  As such, the Board finds that this claim must be remanded for further development.  

In correspondence received at the Board in August 2011, the Veteran stated that his "medical exams, treatments, and medical records are performed and kept at the VA hospital in Mountain Home, Tennessee."  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), and VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Board, even where they are not actually before the adjudicating body.  Thus, the VA referenced treatment records compiled since November 2010 must be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain medical records pertaining to the Veteran that are dated since November 2010 from the VA Medical Center (VAMC) in Mountain Home, Tennessee.  

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature, etiology and onset of any identified right hip, left hip, right ankle, or left ankle disorder.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should comment on the Veteran's report as to the onset and continuity of symptomatology of relevant symptoms and opine as to whether it is at least as likely as not that any right hip, left hip, right ankle, or left ankle disorder found to be present had an onset during service or within a year of discharge or is otherwise related service, to include on the basis of aggravation.  The rationale for all opinions should be provided in a legible report.  

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

